          Case 1:19-ap-01105-VK                     Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12                                      Desc
                                                     Main Document Page 1 of 8


 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 STEVEN T. GUBNER - Bar No. 156593
 RICHARD D. BURSTEIN - Bar No. 56661
 JORGE A. GAITAN - Bar No. 288427                                                                          FILED & ENTERED
 BRUTZKUS GUBNER
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367                                                                                         DEC 09 2019
 Telephone: (818) 827-9000
 Facsimile:    (818) 827-9099                                                                                CLERK U.S. BANKRUPTCY COURT
 Email: sgubner@bg.law                                                                                       Central District of California
                                                                                                             BY Pgarcia DEPUTY CLERK
        rburstein@bg.law
        jgaitan@bg.law




 Attorney for David Seror, Chapter 7 Trustee

                                       UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - San Fernando Valley Division DIVISION

 In re:
                                                                              CASE NO.: 1:18-bk-11620-VK
 ANTOINE R. CHAMOUN, aka TONY CHAMOUN aka
                                                                              CHAPTER: 7
 D&J FLOORING AND DESIGN aka T & J FLOORING
 AND DESIGN, INC.,                                                            ADVERSARY NO.: 1:19-ap-01105-VK
                                      Debtor(s).

 DAVID SEROR, Chapter 7 Trustee,
                                                                               ORDER ASSIGNING MATTER TO MEDIATION
                                                                                PROGRAM AND APPOINTING MEDIATOR
                                                             Plaintiff(s),          AND ALTERNATE MEDIATOR
                                     vs.
                                                                                                     EXHIBIT ATTACHED
 WALID R. CHAMOUN, an individual, PATRICIA
 CHAMOUN, an individual.                                                                  (PARTIES’ SIGNATURE PAGE)

                                                            Defendant.                            [NO HEARING REQUIRED]



This Adversary proceeding
        (Adversary proceeding/name of dispute in main case)
is assigned to the Bankruptcy Mediation Program of this district, and the following are appointed as Mediator and
Alternate Mediator:
Mediator:                                                 Alternate mediator:
Jason Pomerantz                                                               Sharon Weiss
Name                                                                          Name
Pachulski Stang Ziehl & Jones                                                 Bryan Cave Leighton Paisner LLP
Firm name                                                                     Firm name

10100 Santa Monica Blvd., 13th Fl.                                            120 Broadway, Suite 300

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Calif ornia.
March 2017                                                           Page 1                                                                        F 702
          Case 1:19-ap-01105-VK                     Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12                                      Desc
                                                     Main Document Page 2 of 8

Address                                                                       Address
Los Angeles, CA 90067-4003                                                    Santa Monica, CA 90401-2386
City, state, zip code                                                         City, state, zip code
310-277-6910                                                                  310-576-2276
Telephone                                                                     Telephone
                                                                              310-260-7176
Facsimile                                                                     Facsimile
jspomerantz@pszjlaw.com                                                       sharon.weiss@bclplaw.com
Email address                                                                 Email address




The attorneys for the parties are:
Attorney for Plaintiff:                                                       Attorney for Defendants:
Richard D. Burstein                                                           Robert S. Altagen
Name                                                                          Name
Brutzkus Gubner                                                               Law Offices of Robert S. Altagen, Inc.
Firm name                                                                     Firm name
21650 Oxnard Street, Suite 500                                                1111 Corporate Center Dr., #201
Address                                                                       Address
Woodland Hills, CA 91367                                                      Monterey Park, CA 91754
City, state, zip code                                                         City, state, zip code
818-827-9000                                                                  323-268-9588
Telephone                                                                     Telephone
818-827-9099                                                                  323-268-8742
Facsimile                                                                     Facsimile
rburstein@bg.law                                                              robertaltagen@altagenlaw.com
Email address                                                                 Email address



[Attach additional page(s) if necessary.]




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Calif ornia.
March 2017                                                           Page 2                                                                        F 702
        Case 1:19-ap-01105-VK                       Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12                                      Desc
                                                     Main Document Page 3 of 8


Description of the Matter:

        1.           Objection to claim/claim resolution
        2.           Plan
                          Objection to plan confirmation
                          Plan formulation/negotiation
        3.           Valuation
        4.           Preference
        5.           Fraudulent transfer
        6.           Lien avoidance
        7.           Dischargeability
                     Specify grounds:


        8.           Other. Please specify:




Amount of money at issue in Matter:

        1.           $0 to $1,000
        2.           $1,001 to $10,000
        3.           $10,001 to $50,000
        4.           $50,001 to $100,000
        5.           $100,001 to $500,000
        6.           $500,001 to $1,000,000
        7.           $1,000,001 to $5,000,000
        8.           $5,000,001 to $10,000,000
        9.           If more than $10,000,000,
                     state amount: $
        10.          Money not at issue.


Instructions from the Court:

1.      Re: filing and service of this Order:

        a. If Order is submitted to court by party(ies)

                (1) For electronic submission of orders, refer to Section 4 of the Court Manual.

                (2) The party(ies) submitting this Order must file the following with the court: (a) the original and one (1) copy
of this Order, and (b) a Proof of Service of Document which reflects service of this Order on the mediator, the alternate




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Calif ornia.
March 2017                                                           Page 3                                                                        F 702
        Case 1:19-ap-01105-VK                       Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12                                      Desc
                                                     Main Document Page 4 of 8


mediator, the mediation program administrator (Hon. Barry Russell) and any individual(s) and/or entity(ies) and/or other
interested party(ies) as may be designated by the judge.

        b. If Order is prepared by the judge:

                (1) The following individual must serve a copy of this Order on the mediator, the alternate mediator, and the
mediation program administrator (Hon. Barry Russell):

                (2) The following additional individual(s) and/or entity(ies) and/or other interested party(ies) must be served
by the individual designated in note (b)(1) above with a copy of this Order: [Attach additional page(s) if necessary.]



                (3) The individual designated in note (b)(1) above must file an original Proof of Service which reflects service
of this Order on the mediator, the alternate mediator, the mediation program administrator, and the individual(s) and/or
entity(ies) and/or interested party(ies) listed in note 1(b) above.

2.      Other: [Attach additional page(s) if necessary.]




The parties are to comply with the provisions of Third Amended General Order No. 95-01.



IT IS SO ORDERED:

                                                                            ###




                   Date: December 9, 2019




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Calif ornia.
March 2017                                                           Page 4                                                                        F 702
Case 1:19-ap-01105-VK   Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12   Desc
                         Main Document Page 5 of 8
Case 1:19-ap-01105-VK   Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12   Desc
                         Main Document Page 6 of 8
        Case 1:19-ap-01105-VK                       Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12                                      Desc
                                                     Main Document Page 7 of 8

                                                  [EXHIBIT – PARTIES' SIGNATURE PAGE]



SUBMITTED JOINTLY BY:

Date:                                                                         Plaintiff David Seror, Chapter 7 Trustee
                                                                              Printed name of party


                                                                              Signature of party

Date:                                                                         Brutzkus Gubner, by Richard D. Burstein
                                                                              Printed name of party's attorney


                                                                              (Signature of party's counsel)

Date:                                                                         Defendant Walid Chamoun / Defendant Patricia Chamoun
                                                                              (Name of party)

                                                                                                                     /______________________
                                                                              (Signature of party)

Date:                                                                         Law Offices of Robert S. Altagen, by Robert S. Altagen
                                                                              (Name of party's counsel)


                                                                              (Signature of party's counsel)




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Calif ornia.
March 2017                                                           Page 5                                                                        F 702
         Case 1:19-ap-01105-VK                      Doc 12 Filed 12/09/19 Entered 12/09/19 15:39:12                                      Desc
                                                     Main Document Page 8 of 8

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.



A true and correct copy of the foregoing document entitled ORDER ASSIGNING MATTER TO MEDIATION PROGRAM
AND APPOINTING MEDIATOR AND ALTERNATE MEDIATOR will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Order(s) and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 5, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email address(es) stated
below:

Robert S Altagen robertaltagen@altagenlaw.com
Richard Burstein rburstein@bg.law, ecf@bg.law
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                              Service information continued on attached page

2. SERVED BY UNITED STATES MAIL (indicate method for each person or entity served):
On December 5, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
Mediator:                                               Alternate Mediator:                                    Honorable Barry Russell
Jason Pomerantz                                         Sharon Weiss                                           Mediation Program Administrator
Pachulski Stang Ziehl & Jones                           Bryan Cave Leighton Paisner LLP                        255 E. Temple, Room 1660
10100 Santa Monica Blvd., 13th Fl.                      120 Broadway, Suite 300                                Los Angeles, CA 90012
Los Angeles, CA 90067-4003                              Santa Monica, CA 90401-2386



                                                                                              Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (indicate
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I
served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on the judge will be completed no later than 24 hours after the document is filed.




                                                                                              Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 5, 2019                        KRISTINA DOW                                             /s/ Kristina Dow
 Date                                      Printed Name                                           Signature




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Calif ornia.
March 2017                                                           Page 6                                                                        F 702
